NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 15 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50205

              Plaintiff - Appellee,              D.C. No. 2:08-cr-01510-GW-1

  v.
                                                 MEMORANDUM*
YOO TAIK KIM, AKA Walter Goldman
Kim, AKA Yoo Taek Kim,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                             Submitted May 9, 2013**
                               Pasadena, California

Before: O’SCANNLAIN, PAEZ, and IKUTA, Circuit Judges.

       Yoo Taik Kim was convicted in a jury trial of seven counts of fraud and

false statements on immigration documents. He appeals his conviction on the

grounds that the government’s evidence was insufficient. We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Viewed in the light most favorable to the government, there was sufficient

evidence for any rational trier of fact to find that Kim knowingly and deliberately

made a false statement or caused a false statement to be made on the I-129 visa

renewal form, in violation of 18 U.S.C. § 1546(a) and § 1001 (Counts 1 and 2).

See United States v. Nevils, 598 F.3d 1158, 1164 (9th Cir. 2010) (en banc). Given

the evidence that Trans Bay told Kim it would renew the visas of no more than

nine workers, the jury could have reasonably concluded that Kim knowingly

misrepresented that Trans Bay had authorized the renewal of visas for twenty-five

workers.

      Likewise, there was sufficient evidence for any rational trier of fact to

conclude that Kim made false statements on his naturalization application in

violation of 18 U.S.C. § 1546(a) and § 1001 (Counts 3, 5, 6, and 7). First, there

was sufficient evidence that Kim knowingly concealed his employment history on

the application by failing to list his employment with Hi-Cap Enterprises. Second,

there was sufficient evidence that Kim was required to file both personal and

corporate taxes during the relevant period and that he knowingly misstated on the

application that he had filed all required taxes. Finally, there was sufficient

evidence that Kim falsely stated on the application that he had never committed a

crime for which he had not been arrested. A rational jury could believe that Kim


                                           2
knew he had made false statements on the I-129 visa renewal form and knew that

such false statements were unlawful. Given Sheila Norman’s testimony regarding

her standard procedure in interviewing naturalization applicants, a reasonable juror

could conclude that Kim made the false statements attributed to him. United States

v. Puerta, 982 F.2d 1297, 1301 n.2 (9th Cir. 1992). A rational trier of fact could

have concluded that these misstatements were material in light of testimony by

immigration officials that an applicant’s history of false statements regarding

employment history and evidence of tax problems are capable of affecting the

outcome of a naturalization application.

      Finally, because an immigration officer testified that an applicant for

naturalization who had previously lied to immigration officers would likely be

denied naturalization, a reasonable juror could have concluded that the evidence

satisfied the heightened materiality standard required for Kim’s conviction under

18 U.S.C. § 1425 (Count 4). See United States v. Alferahin, 433 F.3d 1148,

1154–55 (9th Cir. 2006).

      AFFIRMED.




                                           3